In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00332-CV

MATTHEW KNORR, Appellant                      §   On Appeal from the 231st District
                                                  Court
                                              §
V.                                                of Tarrant County (231-448419-08)
                                              §
                                                  September 23, 2021
MARILYNN MARIE KNORR, Appellee                §
                                                  Memorandum Opinion by Justice
                                                  Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Matthew Knorr shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell